Citation Nr: 1449609	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a June 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Copies of evidence previously received were received subsequent to the February 2014 Supplemental Statement of the Case without a waiver of review by the Agency of Original Jurisdiction (AOJ); however, as it is duplicative evidence, no waiver is required.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

	
REMAND

Diabetes Mellitus type II

A Veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. § 3.307 (2014).  In the case of such a Veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more within a specified time period.  Id.  Diabetes mellitus is a disease that is entitled to presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  The Veteran has verified service in Vietnam and thus is presumed to have been exposed to herbicides.  See DD Form 215.  

Based on the evidence of record, however, it is unclear whether the Veteran has had diabetes mellitus type II at any point during the appeal period.  Records from a private provider Dr. J.L. include an April 17, 2009 treatment record with a diagnosis of pre diabetes mellitus and a prescription for what appears to be 500 mg of metformin twice daily with "diabetes" in parenthesis, a June 2011 statement that the Veteran "has been diagnosed with Type 2 Diabetes Mellitus since 4-17-09 and has been on medication since" and a July 2012 letter that referenced the Veteran's  fasting glucose tests being elevated (out of range) in 2005, 2006 "and every year thereafter; therefore, the office note dated 4/17/2009 that states [the Veteran] was pre-diabetic is incorrect, he had Type 2 Diabetes at that time.  Please let his [sic] note serve as an addendum to the 4/17/2009 note."  The Veteran was afforded a VA examination in August 2010 and the examination report included a diagnosis of hyperglycemia, noted medication of 500 mg of metformin twice daily and referenced the April 17, 2009 private treatment record from Dr. J.L.  The Veteran was afforded another VA examination in October 2012 and the examination report included a diagnosis of impaired fasting glucose and noted the Veteran was being treated with medication, to include 750 mg of metformin twice daily.  This examination report also referenced, preceded with the word subjective in parenthesis, that the Veteran's private doctored performed blood tests and found out that the Veteran has diabetes and prescribed metformin in 2009.  At the June 2014 hearing, the Veteran stated that he had been diagnosed with diabetes by Dr. J.L.  

After a review of the record, remand is required for an additional VA examination to determine whether the Veteran has had diabetes mellitus type II at any point during the appeal period.  On remand, the examiner must reconcile the medical evidence of record and must comment on what impact, if any, the Veteran's prescribed medication of metformin, and apparent increase in dosage over time, may have on the Veteran's laboratory test results and potential diagnosis of diabetes mellitus type II.  

Hearing Loss and Tinnitus

Initially, the Veteran's DD 214 noted his specialty title as aircraft maintenance specialist and in a July 2010 VA examination request, the RO conceded in-service noise exposure.  The Veteran was last afforded a VA examination for his claim for entitlement to service connection for hearing loss in August 2010.  The audiological test results did not show a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385 (2014).  At the June 2014 hearing, the Veteran testified that his hearing has gotten worse since the August 2010 VA examination.  As such, remand is required for an additional VA examination to determine whether the Veteran has a hearing loss disability for VA compensation purposes, and if so, the etiology of any such condition.  

Additionally, the August 2010 VA examination report, while not finding a hearing loss disability for VA compensation purposes, provided a negative opinion with an inadequate rationale, as it relied entirely on the Veteran's hearing "remain[ing] within normal limits and unchanged during military service period."  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, any opinion rendered on remand with respect to any diagnosed hearing loss disability must provide an adequate rationale.  

Also, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, in this case, the Veteran's March 1968 entrance audiometric examination included a note of "ASA", as did the results of a May 1968 audiometric examination.  On remand, the examiner must consider the conversion of the ASA standards to ISO-ANSI standards.  

Further, a September 1969 service treatment record noted an impression of serous otitis left vs. eustaschian salpingitis.  On remand, the examiner must consider this in-service ear issue.       

With respect to the Veteran's claim for entitlement to service connection for tinnitus, the August 2010 VA examination report noted that the Veteran's tinnitus is "less likely as not the result of military acoustic trauma" and noted that the Veteran's "hearing did not change in the military and I believe his tinnitus to be more related to his current hearing loss."  This examination report did not address the September 1969 STR noted above and on remand, the examiner must consider the impact of this in-service ear issue on the etiology of the Veteran's tinnitus.  Given the above, the claim of service connection for tinnitus may also turn upon whether it can be shown that the Veteran's hearing loss is related to service, an opinion regarding any such secondary relationship between tinnitus and hearing loss may be helpful to the ultimate adjudication of the claim.    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether he has had diabetes mellitus type II at any point during the appeal period.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has had diabetes mellitus type II at any point during the appeal period.  

The examiner must reconcile the medical evidence of record.  This includes records from a private provider Dr. J.L.: an April 17, 2009 treatment record with a diagnosis of pre diabetes mellitus and a prescription for what appears to be 500 mg of metformin twice daily with "diabetes" in parenthesis, a June 2011 statement that the Veteran "has been diagnosed with Type 2 Diabetes Mellitus since 4-17-09 and has been on medication since" and a July 2012 letter that referenced the Veteran's  fasting glucose tests being elevated (out of range) in 2005, 2006 "and every year thereafter; therefore, the office note dated 4/17/2009 that states [the Veteran] was pre-diabetic is incorrect, he had Type 2 Diabetes at that time.  Please let his [sic] note serve as an addendum to the 4/17/2009 note."  Additionally, an August 2010 VA examination report included a diagnosis of hyperglycemia, noted medication of 500 mg of metformin twice daily and referenced the April 17, 2009 private treatment record from Dr. J.L. and an October 2012 VA examination report included a diagnosis of impaired fasting glucose and noted the Veteran was being treated with medication, to include 750 mg of metformin twice daily.  

The examiner must comment on what impact, if any, the Veteran's prescribed medication of metformin, and apparent increase in dosage over time, may have on the Veteran's laboratory test results and potential diagnosis of diabetes mellitus type II.     

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
2.  Afford the Veteran an appropriate VA examination to determine whether the Veteran has a hearing loss disability for VA compensation purposes, and if so, the etiology of any such condition, as well as the etiology of the Veteran's tinnitus.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

If a hearing loss disability for VA compensation purposes is diagnosed, the examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure and/or the in-service ear issue documented in a September 1969 service treatment record that indicated an impression of serous otitis left vs. eustaschian salpingitis.

The examiner must consider the conversion from ASA standards to ISO-ANSI standards for the Veteran's March 1968 entrance audiometric examination and May 1968 audiometric examination.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).
 
The examiner must also provide opinions addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure and/or the in-service ear issue documented in a September 1969 service treatment record that indicated an impression of serous otitis left vs. eustaschian salpingitis.  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus is related to any hearing loss found, in terms of either causation or aggravation beyond the normal progression of such disability.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

